In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3079 
JOHN LEE FUTRELL,  
                                                  Plaintiff‐Appellant, 

                                  v. 

UNITED STATES OF AMERICA,  
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
          No. 1:14‐cv‐02089 — Tanya Walton Pratt, Judge. 
                     ____________________ 

        ARGUED APRIL 7, 2017 — DECIDED JUNE 8, 2017 
                 ____________________ 

   Before POSNER, RIPPLE, and SYKES, Circuit Judges. 
   POSNER,  Circuit  Judge.  The  plaintiff  began  a  military  ca‐
reer  in  1983,  serving  variously  in  the  Indiana  National 
Guard, the United States Army, and finally the United States 
Army  Reserve,  from  which  he  retired,  ending  his  military 
career,  in  2014,  by  which  time  he  had  reached  the  rank  of 
Captain and served in combat in Iraq. Between July 2007 and 
October  2011  he  had  sustained  several  injuries  and,  more 
ominously,  had  been  diagnosed  with  Type  2  (adult‐onset) 
2                                                      No. 16‐3079        


diabetes.  His  blood‐glucose  levels  had  risen  so  high  as  to 
sow doubt about his ability to continue performing his mili‐
tary  duties.  And  sure  enough  in  October  he  was  released 
from active duty and placed on reserve status while a Physi‐
cal Evaluation Board evaluated his fitness for continued mil‐
itary service. 
    When finally retired from the army on grounds of physi‐
cal  disability  in  November  2014,  Futrell  became  eligible  to 
receive  a  monthly  pension  from  the  government.  And  had 
his  medical  paperwork  gone  through  he  would  have  re‐
ceived in addition incapacitation payments to cover the gap 
between  his  release  from  duty  and  his  retirement.  But  as  a 
result  of  some  mix‐up he received  no  money from the gov‐
ernment between December 2011 and January 2013, a depri‐
vation  that  he  claims  without  contradiction  inflicted  severe 
financial  and  emotional  distress  on  him.  In  the  following 
month  the  government  did  pay  him  a  lump  sum  that  cov‐
ered  the  incapacitation  payments  that  he  should  have  re‐
ceived, but the government failed (he claims, again without 
contradiction) to compensate him for the distress he’d expe‐
rienced  when  because  of  the  government’s  confusion  or  in‐
competence he had received no salary. 
    Having thus incurred damages as a result of the govern‐
ment’s  negligence  in  failing  to  pay  him  his  salary  for  more 
than a year, he filed this suit against the United States under 
the  Federal  Tort  Claims  Act,  which  makes  the  government 
subject  to  tort  claims  “in  the  same  manner  and  to  the  same 
extent as a private individual under like circumstances.” 28 
U.S.C.  §  2674.  (Actually,  the  claim  might  better  have  been 
interpreted as a contract claim governed by the Tucker Act, 
No. 16‐3079                                                             3 


28 U.S.C. § 1346(a)(2), but as  neither side has  briefed  the is‐
sue we’ll not address it.) 
     Coming  to  the  heart  of  the  case  before  us,  we  note  that 
the district court dismissed Futrell’s suit as barred by Feres v. 
United  States,  340  U.S.  135  (1950),  where  in  Justice  Robert 
Jackson’s  majority  opinion,  which  despite  its  age  has  not 
been  overruled,  superseded,  recast,  or  ignored,  the  Court 
ruled  the  Federal  Tort  Claims  Act  unavailable  to  a  member 
of  the  armed  forces  who  “while  on  active  duty  and  not  on 
furlough, sustained injury due to negligence of others in the 
armed forces.” Id. at 138. That describes the present case. The 
Court further noted that the Act made “‘the law of the place 
where  the  [negligent]  act  or  omission  occurred’  govern  any 
consequent liability,” id. at 142, quoting 28 U.S.C. § 1346(b), 
and since a soldier has no choice of where he’s assigned, that 
“the geography of  an injury should  select the law to  be ap‐
plied  to  his  [a  soldier’s]  tort  claims  makes  no  sense.  …  It 
would hardly be a rational plan of providing for those disa‐
bled in service by others in service to leave them dependent 
upon  geographic  considerations  over  which  they  have  no 
control and to laws which fluctuate in existence and value.” 
Id.  at  143.  The  Court  pointed  out  that  the  military  had  its 
own  compensation  system  comparable  to  the  common  law 
tort system embodied in the Federal Tort Claims Act, see id. 
at  145,  and  “conclude[d]  that  the  Government  is  not  liable 
under  the  …  Act  for  injuries  to  servicemen  where  the  inju‐
ries  arise  out  of  or  are  in  the  course  of  activity  incident  to 
service.” Id. at 146. 
    Feres  remains  the  law,  but  the  plaintiff  argues  that  his 
claim falls outside its scope. He points out that the negligent 
acts for which he seeks redress were not the injuries (includ‐
4                                                          No. 16‐3079        


ing his contracting diabetes) that he suffered while he was in 
active military service, but rather the financial and emotional 
damages  that  he  incurred  while  an  Army  reservist  because 
of the Army’s delays in paying him the disability benefits to 
which he was entitled as a result of the injuries. Had he in‐
curred those damages after his retirement, the Feres doctrine 
might well have not applied, see, e.g., United States v. Brown, 
348  U.S.  110,  112  (1954),  because  the  claim  would  have  ac‐
crued when he was no longer a member of the armed forces. 
But  he  was  not  retired  until  November  5,  2014,  and  all  the 
delays  and  other  harms  of  which  he  complains  occurred 
much  earlier,  between  December  6,  2011,  and  January  13, 
2013; for that was the period in which he was not paid and it 
was  his  not  being  paid  that  gave  rise  to  the  damages  he 
seeks  under  the  Federal  Tort  Claims  Act.  Furthermore  the 
alleged  harms  all  relate  to  Futrell’s  military  benefits  and 
were  committed  by  staff  working  on  the  military  base.  See 
Jones  v.  United  States,  112  F.3d  299,  301–02  (7th  Cir.  1997). 
That he was on reserve status is irrelevant, because the Feres 
doctrine applies to reservists and not just to active military. 
See,  e.g.,  Duffy  v.  United  States,  966  F.2d  307,  312  (7th  Cir. 
1992);  Herreman  v.  United  States,  476  F.2d  234,  236–37  (7th 
Cir. 1973). 
   What  is  puzzling  is  Futrell’s  passivity  during  the  13‐
month period in which as a result of the errors or incompe‐
tence  of  the  military  paymasters  he  was  receiving  no  pay. 
We  are  not  told  whether  he  made  any  efforts  to  light  a  fire 
under  the  paymasters,  for  example  by  filing  grievances  up 
the chain of command or complaining to his senator or rep‐
resentative,  who  probably  would  have  been  aggressive  in 
pressing the paymasters on behalf of a constituent who had 
served in combat, been injured, and contracted a serious dis‐
No. 16‐3079                                                              5 


ease, all while in service. But whether the delay in his receiv‐
ing money due to him from the government was purely the 
fault of the government or compounded by laxity in his pur‐
suit  of  his  rights  is  irrelevant;  all  that  matters  is  that  Feres 
renders  the  Federal  Tort  Claims  Act  inapplicable  to  a  ser‐
viceman  who  incurs  injuries  that  exist  only  because  of  his 
military employment. 
    The judgment of the district court is  
                                                               AFFIRMED.